     Case 2:18-cv-01890-RFB-EJY Document 131 Filed 08/05/21 Page 1 of 1



 1
 2
 3
 4                                    UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6                                                    ***
                                                                  Case No. 2:18-cv-01890-RFB-EJY
 7    STEVEN KINFORD,
                                                                        ORDER TO PRODUCE
 8                 Plaintiff,                                                  FOR
 9                    v.                                                 VIDEOCONFERENCE
                                                                       STEVEN KINFORD #64984
10    SHANNON MOYLE,, et al,
11                          Defendants.
12
           TO:       TIM GARRETT, WARDEN, ELY STATE PRISON, ELY NV
13
14
                 THE COURT HEREBY FINDS that STEVEN KINFORD #64984, is presently in
15
      custody of the Nevada Department of Corrections, located at Lovelock Correctional Center,
16
      Lovelock, Nevada.
17
                 IT IS HEREBY ORDERED that the Warden of Lovelock Correctional Center,
18
      or his designee, shall arrange for and produce S T E V E N K I N F O R D # 6 4 9 8 4 , on
19
      or    about     Friday,      August 13,     2021,   at     the    hour        of 3:30 PM,      for    a
20
      videoconference           hearing   by zoomgov technology in the instant matter, and arrange for
21
      his appearance on said date as ordered and directed by the Court entitled above, until
22
      STEVEN KINFORD #64984, is released and discharged by the said                        Court;    and that
23
      STEVEN KINFORD #64984, shall thereafter                   be returned    to    the   custody   of    the
24
      Warden, Lovelock Correctional Center, Lovelock, Nevada, under safe and secure conduct.
25
26           DATED this 5th day of August, 2021.

27                                                             __________________________________
                                                               RICHARD F. BOULWARE, II
28                                                             UNITED STATES DISTRICT JUDGE
